April 2", 2020
Certified Mail No: 7017 2680 0000 9301 6684

UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN

DISTRICT OF NEW YORK
Mary J. Farrier : Case No: 19-10412 (JLG)

Plaintiff ; Honorable Judge James L. Garrity
vs

Ditech Financial 1 \ ony |
Defendant se
RESPOND TO DITECH FINANCIAL ATTORNEY MR. RICHARD W. SLACK
DATE MARCH 27! 2020.

 

 

Mr. Richard W. Slack, I received your letter dated March 27", 2020. You stated you will
reply to my Consideration April 19", 2020.

You do not have to wait until April 19", 2020 you can send me a notarized letter stating
Ditech is agreeing to waive the two Mortgages Balances.

It is a Federal Law trying to take advantage of a Senior Citizen and could be considered
an attempted theft to use a false Foreclosure letter to attempt to take a Senior Citizens
property.

I am waiting on my Consideration answer. It is not right, it is not fair for Ditech to get off
clean and I still have to pay them, in spite of all the problems Ditech have caused me.

Certificate of Service will send a copy by Electronic and Regular U.S. Mail Certified
Certified Number: 7017 2680 0000 9301 6684

James W. Sandy Attorney
Mc Glinchey Stafford

3401 Tuttle Road, Suite 200
Cleveland, Oh 44122

 

Weil, Gotshal & Manges LLP
767 Fifth Ave

New York, New York 10153
Ray C. Schrock, P.C.

Sunny Singh

Richard W. Slack | ay a7 -
Date: 04-2-2020 < py URAL)
Mary J. Farrier P.O. Box 19361

Cincinnati, OH 45219
513-207-3008

 
